Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

This a second Final Office Action for Application Serial 16/092,150. In response to the Examiner’s action dated June 02, 2021, Applicant, on August 30, 2021, amended claims 1-6, 10-11, and 13 -17.  Claims 1-20 are pending in this application and have been rejected below.

The rejection for claims 18 and 19 are updated to reflect the original rejection for the claim limitations the Applicant submitted October 17, 2019. The claims 18 and 19 were not amended.

Response to Amendment

Claims 1 - 20 are pending in this application.

The 35 U.S.C. 101 rejections of claims 1 - 20 have been fully considered in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). 

The Applicant’s arguments for claims 1 -20 are not persuasive. The 35 U.S.C. 101 rejection for the claims 1 - 20 are pending.

Applicant’s arguments to amended claims 18-19 are not sufficient to overcome the 35 U.S.C. 102 rejections. The amended claims are examined below, see 35 U.S.C. 102 rejections.

Applicant’s arguments to amended claims 1- 17 are not sufficient to overcome the 35 U.S.C. 103 rejections. The amended claims are examined below, see 35 U.S.C. 103 rejections.


Response to Arguments

Applicant’s arguments filed on August 30, 2021, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below.


 Claim Rejections under 35 U.S.C. §101
On pages 11-13, Applicant submits, “ … Applicant submits that the present subject matter does not fall within any of these groups. Per MPEP 2106.04(a)(2)(II)(D), in each of the noted examples the Court held that the claimed concepts were "similar to concepts previously found to be abstract" (see BASCOM). For example, in Intellectual Ventures the Federal Circuit found the claimed features to be "similar to how newspaper inserts had often been tailored" or "how a television channel might choose to present a commercial for children's toys during early morning cartoon programs." In the present case, there has been no showing that the claims merely apply a concept "previously found to be abstract" generically on a computer.  The allegation that the claims are -12-Applicant submits that the present claims are not directed to "certain methods of organizing human activity". As stated in the 2015 Guideline …” and “… The allegation on page 3 of the Office Action that the broadest reasonable interpretation could reasonably be interpreted as managing personal behavior does not indicate how the cited claim language organizes human activity. Rather, the present claims, at least as amended, are directed to functionality of the computer and interactions between the user and the computer and instructions and interactions between computing system components relative to electronic calendar events….” and “ … the October 2019 Update states:  The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a "certain method of organizing human activity"). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in Section III(C) of the 2019 PEG...  The Office Action has not shown how the claimed features "receiving event user input data... identifying suggested participants.. .providing the set of suggested participants..., etc." recited in claim 1 falls within the enumerated grouping above …” and “ claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could 
Here, the Office Action alleges that "as a whole, the claim limitations"... [citing just two elements of claim 1] could all be reasonably interpreted as concepts performed in the human mind. Therefore, the rejection merely cites a portion of the claim language, and asserts that the claims can be interpreted as being performed in the human mind. This is not evaluating the claims as a whole, and disregards the selection and addition of participants "to the calendar event." Further, at least as amended, independent claim 1 recites aspects such as "instructing the calendar service computing system to add the selected participant to the electronic calendar record" is beyond what can be performed in the human mind. 

Examiner respectfully disagrees. The claims as amended recite , “ … receiving event input data associated with a user based on the event input data, instructing a calendar service …. identifying at least one suggested participant …”,  and thus, the claims are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)  and thus, the claims are directed to certain methods of organizing human activity.  Regarding the identifying at least one suggested participant and selecting a … participant are concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and thus, the claims are directed to an abstract idea. The claims are directed to a judicial exception.


On pages 13-14, Applicant submits, “… the claims are directed to a practical application, and thus are patent eligible … pages 19 and 20 of the 2019 Guidance provide exemplary considerations indicative of an additional element or combination of elements are integrated into a practical application, and include the additional element reflecting an improvement in the functioning of a computer…. and an additional element that applies or uses the judicial exception in a way beyond generally linking the use to a particular technological environment …” and “…  an important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology…”.
Examiner submits, the claims 1-20 are not indicative of integration into a practical application.  

Regarding claims 1, 10-13, and 15-20, the claims are not indicative of integration into a practical application. The claims recite instructing a user interface to render indication of the at least one suggested the user interface an actuable participant selection user input mechanism. Adding the words “apply it” (or an equivalent) with the instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – See MPEP 2106,05 (f).  The PEG 2019 Guidance Example 37 provides an example of an invention using a graphical user interface (GUI) and tracking the number of times each icon is selected or how much memory is allocation to the individual processes associated each icon.  The Applicant’s claims are not similar to the Example 37.

The limitations of the claims 2 recite , “… identifying the at least one suggested participant comprises: using a machine learning suggestion service, trained with training data, to identify that at least one suggested participant..” and  claim 3 “… further comprising training the machine learning suggestions service based on the selection of the suggested participant. … ”. The limitations of claims 2, 3 and 14 are indicative of integration into a practical application. Regarding the claims 2, 3 and 14, the claimed limitations apply or use the additional elements of a “a machine learning suggestion service, trained with training data to identify the at least one suggested participant …” is generally linking the use of the judicial exception to a particular technological environmental or field of use – See MPEP 2106.05 (h).  Adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – See MPEP 2106,05 (f).  The PEG 2019 Guidance Example 39 provides an example of machine learning algorithms that work together to classify inputs based on a previous training process, and classifying data based on previously trained data (e.g., facial images) and performing an iterative training algorithm in which the system us retrained with an updated training set.  The Applicant’s claims are not similar to the Example 39.

The claims 4, 5, 6, 7, 8, 9 are dependent on claim 3, and thus, the claims 4-9 are rejected for similar reasons to claim 3.  The 35 U.S.C. 101 rejection for the claims 2 -9 and claim 14 is pending. 



Regarding Step 2A: Prong Two, the claims 1, 10-13, and 15-20 are not indicative of integration into a practical application. The claims 2 -9 and claim 14 are indicative of integration into a practical application. The 35 U.S.C. 101 rejection for claims 2 -9 and 14 is withdrawn.   The 35 U.S.C. 101 rejection for claims 1, 10-13 and 15-20 is pending.

On pages 15-16, Applicant submits, “ … page 6 of the Office Action alleges that the claim elements are not sufficient to amount to significantly more than an abstract idea because the elements of "receiving, accessing, identifying and providing" perform "pre and post-solution data gathering operations, which is insignificant extra solution activity." However, this allegation cites the entirety of claim 1, and cannot be viewed as both pre and post-solution activities, as there has been no consideration of the solution itself. Applicant submits that at least the identification of a suggested participant and instruction of a user interface to render an indication where a calendar service computing system is instructed, is not pre or post-solution data gathering, and amounts to significantly more than an abstract idea. Therefore, even if claim 1 is found to be directed to an abstract idea, the claim is nonetheless directed to eligible subject matter because the claim as a whole qualifies as significantly more than the abstract idea under Step 2B. For at least these reasons, Applicant submits that independent claims 1, 13, and 18 are directed to patent eligible subject matter. Further, Applicant submits that -16-to claims 1, 13, and 18. Additionally, Applicant submits that at least some of the dependent claims also recite features that are clearly beyond patent ineligible ideas. For instance, dependent claims 2 and 3 recite using a machine learning suggestion service, trained with training data, and training the suggestion service based on the selection of the suggested participant. 

Examiner respectfully disagrees. The claims 1-20 are evaluated under Step 2B.  The examiner has given weight to all of the claimed additional elements in Prong Two even if those elements represent well-understood, routine conventional (WURC) activity. Regarding the Applicant’s claim of the invention that provide the improvement described in the specification, the Examiner submits the claims itself do not reflect the disclosed improvement. The 35 U.S.C. 101 rejection for claims 1-20 is/are pending.


 Claim Rejections under 35 U.S.C. §102 and 103
 
On pages 16-19, Applicant traverses, “… Applicant has amended independent claim 1 to further distinguish the claimed subject matter. Amended claim 1 recites, among other features, "obtaining, from a context data source, a context parameter based on the first parameter", "identifying at least one suggested participant based on the first parameter and the context parameter", "instructing a user interface to render an indication of the at least one suggested , the user interface including an actuatable participant selection user input mechanism", "based on an indication of user actuation of the participant selection user input mechanism, selecting a suggested participant in content for a group -17-of "identified people." Barr does not describe suggested participants to add to the meeting, let alone surfacing those people to add to the meeting … independent claim 1 is neither taught, suggested, nor rendered obvious by the cited references and is in allowable form…”

Examiner acknowledges, the Applicant’s claims. The amendments to the claims necessitate grounds for a new rejection. The claims 1-20 are rejected under 35. U.S.C. 103, rejection, see below.



Claim Rejections - 35 USC § 101

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 13 and 18) recite “ … receiving event input data associated withbased on the event input data, instructing … to generate a firstparameter corresponding to an …calendar event; obtaining, from a context …,  a context parameter based on the first parameter; identifying at least one suggested participant based on the first parameter and …; instructing … to render an indication of the at least one suggested,…; based on an indication of user actuation of the participant selection …, selecting a suggested participant in the at least one selected.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of receiving event input data associated withbased on the event input data, instructing … to generate a firstparameter corresponding to an …calendar event; obtaining, from a context …,  a context parameter based on the first parameter; identifying at least one suggested participant based on the first parameter and …; instructing … to render an indication of the at least one suggested,…; based on an indication of user actuation of the participant selection …, selecting a suggested participant in the at least one selected. 

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited receiving event input data associated withbased on the event input data, instructing … to generate a firstparameter corresponding to an …calendar event; obtaining, from a context …,  a context parameter based on the first parameter; identifying at least one suggested participant based on the first parameter and …; instructing … to render an indication of the at least one suggested,…; based on an indication of user actuation of the participant selection …, selecting a suggested participant in the at least one selected could all be reasonably interpreted  as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to  certain methods of organizing human activity. 
Further as a whole,  the claim limitations identifying a set of suggested participants based on the first set of parameters and the context parameters; and providing the set of suggested participants …could all be reasonably interpreted as concepts performed in the human mind (including an observation, evaluation, judgment, opinion) , and therefore the limitations recite concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and ; therefore, the claims are 

 Accordingly, the claims are directed to the abstract grouping of  certain method of organizing human activity and mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “a calendar service computing system”,” an electronic calendar event”, “a context data source,  a context parameter based on the first parameter”, “a user interface”, “ the user interface including an actuatable participant selection user input mechanism”,  …” in claim 1, “the computer implemented method”, “a machine learning suggestion service, trained with training data” in claims 2, 3; “the user interface comprises instructing a display device”, claim 4, “the computer implemented method”, “the context parameter”, “the user interface”, “a display device” in claim 5;”the computer implemented method”,”a context data source”, in claim 6,  12; “ the computer implemented method”, :”a context data source:, “communication messages” in claim 7; 8, 9; “the computer implemented”, “the event user input data”, “the electronic calendar event”, “a context data source” in claim  10; “ the computer implemented method”, “the first parameters”, “a context source”, “a semantic understanding system”, “a context data source” in claim 11;    “A computing system, comprising: one or more processors; and memory storing instructions which, when executed by the one or more processors, cause the computing system to”, “user input parameter”a context parameter”, “a user interface” , “an actuatable participant selection user input mechanism”, “ an indication of user actuation of the participant selection user input mechanism”, “an electronic meeting record.”, in claim 13; “the computer system”, “the instructions further cause the computing system use a machine learning suggestion service, trained with training data”, “train the machine learning suggestions service” in claim 14, “the computing system”, “the instructions further cause the computing system” in claim 15;  “The computing system”, “the instructions further cause the computing system” , “the first parameter to a semantic understanding system” in claim 16; “the computing system”, “the instructions further cause the computing system to access a context data source that provides context data” in claim 17; “A computing system, comprising: one or more processors; memory storing instructions which, when executed by the one or more processors, cause the one or more processors to implement: a context parameter generator”, “a context data source,” “ a front end system”, “a user interface” on claim 18; “the computing system”, “the context parameter”,  “a context data source,”  in claim 19; “the computing system”, “the context generator is configure to access a context data source”, “” in claim 20  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it). Adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer , or merely uses a computer as a tool to perform an abstract idea and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application -see MPEP 2106.05 (f). 

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field or use is not indicative of integration into a practical application. – See MPEP 2016.05 (h).

Furthermore, with respect to the receiving, accessing, identifying,  and providing, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. –See MPEP 2106.05 (g).

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-13 & 14 -20 do not integrated into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; 


  In addition, as noted above, with respect to the receiving, accessing, identifying  and providing, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. – See MPEP 2106.05 (g).  Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-13 & 14 -20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102 as being anticipated over  Barr (US 2019/0097824 A1).



Regarding Claim 18, (Original)

A computing system, comprising: one or more processors; memory storing instructions which, when executed by the one or more processors, cause the one or more processors to implement: a context parameter generator that receives meeting user input data, input by a user, indicative of a first set of parameters of a meeting and accessing a context data source to obtain context parameters based on the first set of parameters; 

Barr [027] teaches system 100 for social collaboration within an organization. , Barr [027], [Figure 1]; 

Barr [037] teaches as shown in FIG. 1, meeting content determiner 128 may receive input information 112 at meeting managing application GUI 108. Input information 112 may include an instruction (received from any identified participant and/or parsed from meeting-related information) to search for content, which may include any content associated with the meeting participants … such as content that is indicated by one or more keywords indicated by words in the meeting title (parameter) and/or elsewhere, Barr [037].

Bar [041] discloses meeting content determiner 128 may search accessible folders (e.g., folders owned by the one or more participants) in storage 122 (context data source) of shared computing device 102 for content containing one or more of the keywords.   , Barr [028]-[041], [Figure 1].


a participant suggestion component that identifies a set of suggested participants based on the first set of parameters and the context parameters;

Barr teaches automatically suggesting relevant content for a group of "identified people" using the device based on signals from a team roster (a predetermined list of users who belong to a team registered to the device), scheduled meeting invite, online meeting., Barr  [026]-[027], [047].

Barr  [040] teaches  referencing  FIG. 1, meeting content determiner 128 may identify a group including two or more participants in a meeting…   Additional participants may be identified as invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held Barr [0039]-[041], [Figure 1], [Figure 2], [Figure 4],.

 and a front end system that provides the set of suggested participants for output on a user interface for user selection to add one or more suggested participants, in the set of selected participants, as participants in the meeting.  

Barr [035] discloses or more participants may be enabled to interact with meeting managing application 104 through meeting managing application GUI 108 to engage in the meeting. Furthermore, a participant may interact with meeting content determiner 128 through GUI 108 to initiate a determination of content associated with the participants.

Barr teaches the meeting content determiner 128 may automatically determine content associated with the meeting participants without prompting by a participant, Barr [036],; Barr teaches additional participants may be identified as invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held Barr [0039]-[041], [Figure 2].


Barr [0067] As shown in FIG. 9, GUI 900 includes a left column area including an interactive element 902 (e.g., a button), which represents a logged-in or authenticated participant, John Doe, ... Meeting content determiner 128 may have identified participants, John Doe, Jane Doe, and John Doe II, by the participants being included in a meeting invitation, by the participants logging into an account associated with meeting managing application 104, by a proximity of personal computing devices of the participants to shared computing device 102, by facial recognition, by voice recognition, and/or by any other personal recognition technology that may be used to identify participants of a meeting (e.g., in a same room).




Regarding Claim 19, (Original)

The computing system of claim 18 wherein the meeting user input data is indicative of a subject matter of the meeting and wherein the context parameter generator is configured to accessing a context data source that identifies context data indicative of correlations between the user and other users based on the subject matter of the meeting indicated by the meeting user input data and to obtain the correlations between the user and other users based on the subject matter of the meeting indicated by the meeting user input data.  

Barr [040] teaches correlation by subject matter. Barr [0039]-[041], [Figure 1], [Figure 2]., [similar to claim 10]



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 10, 12-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 2019/0097824 A1) in view of San Filippo (US 2014/0,278,086 A1).

Regarding Claim 1,  

A computer implemented method, comprising: receiving event input data associated with, a user; based on the event input data, instructing a calendar service computing system to generate a first parameter corresponding to an electronic calendar event; 

Barr [027] teaches system 100 for social collaboration within an organization., Barr [027], [Figure 1]; 




obtaining, from a context data source, a context parameter  based on the first parameter; 

Bar [041] discloses meeting content determiner 128 may search accessible folders (e.g., folders owned by the one or more participants) in storage 122 (context data source) of shared computing device 102 for content containing one or more of the keywords (parameter).   , Barr [028]-[041], [Figure 1].

identifying at least one suggested participant based on the first parameter and the context parameter; 

Barr teaches automatically suggesting relevant content for a group of "identified people" using the device based on signals from a team roster (a predetermined list of users who belong to a team registered to the device), scheduled meeting invite, online meeting., Barr  [026]-[027], [047].

Barr  [040] teaches  referencing  FIG. 1, meeting content determiner 128 may identify a group including two or more participants in a meeting…   Additional participants may be identified as invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held Barr [0039]-[041], [Figure 1], [Figure 2], [Figure 4],.


instructing a user interface to render an indication of the at least one suggested, the user interface including an actuatable participant selection user input mechanism; …

Barr [035] discloses or more participants may be enabled to interact with meeting managing application 104 through meeting managing application GUI 108 to engage in the meeting. Furthermore, a participant may interact (actuatable participant selection) with meeting content determiner 128 through GUI 108 to initiate a determination of content associated with the participants.

Barr teaches the meeting content determiner 128 may automatically determine content associated with the meeting participants without prompting by a participant, and a participant may interact with meeting content determiner 128 through GUI 108 to initiate a determination of content associated with the participants.; Barr [036] –[037]; Barr teaches additional participants may be identified as invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held Barr [0039]-[041], [Figure 2].


Barr [0067] As shown in FIG. 9, GUI 900 includes a left column area including an interactive element 902 (e.g., a button), which represents a logged-in or authenticated participant, John Doe, ... Meeting content determiner 128 may have identified participants, John Doe, Jane Doe, and John Doe II, by the participants being included in a meeting invitation, by the participants logging into an account associated with meeting managing application 104, by a proximity of personal computing devices of the participants to shared computing device 102, by facial recognition, by voice recognition, and/or by any other personal recognition technology that may be used to identify participants of a meeting (e.g., in a same room).

… 

	Although highly suggested, Barr does not explicitly teach:
“ … based on an indication of user actuation of the participant selection user input mechanism, selecting a suggested participant in the at least one selected participant, … and instructing the calendar service computing system to add the selected participant to the electronic calendar event.


San Filippo teaches:
“… associated with, a user; based on the event input data, instructing a calendar service computing system to generate a first parameter … based on an indication of user actuation of the participant selection user input mechanism, selecting a suggested participant in the at least one selected participant,    … and instructing the calendar service computing system to add the selected participant to the electronic calendar event.



San Filippo teaches scheduling meeting using personal profile data gathered passively and explicitly9e.g., available times in calendar, busy times in a calendar, preferences relating to meeting locations, meeting duration) (parameters)., San Filippo [0395]. San Filippo teaches creating one or more new events in the user’s calendar… a calendar entry mechanism that suggests places, attendees based on the history of prior events., San Filippo [0398]


Barr teaches a shared computing device correlates interactions between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. San Filippo teaches scheduling meetings with extensive use of calendars, emails and other apps for planning, scheduling. It would have been obvious before the effective filing date to combine   identification of comprising of invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held , as taught by Barr, with   matching calendar event creation and meeting values and suggest holding meetings based on history from prior events (e.g. lunch with Sandy), as taught by San Filippo, to make predictions about the user’s upcoming activities and needs, San Filippo [055].

 

Regarding Claim 2, (Currently Amended)

The computer implemented method of claim 1, wherein identifying the at least one suggested participant comprises: using a machine learning suggestion service, trained with training data to identify the at least one suggested participant.

[same as claim 1], Barr [026] –[027], [047], [Figure 1], [Figure 2].

Barr [027] teaches machine learning to improve suggestions for a group of people by associating file activity with … “identified people”.



Regarding Claim 3, (Currently Amended)

The computer implemented method of claim 2, and further comprising: training the machine learning suggestion service based on the selection of the suggested participant

[same as claim 1], Barr [026] –[027]



Regarding Claim 4, (Currently Amended)

The computer implemented method of claim 1,  wherein identifying at least one suggested participant comprises identifying a plurality of suggested participants based on the first parameter and the context parameter; 

Barr teaches automatically suggesting relevant content for a group of "identified people" using the device based on signals from a team roster (a predetermined list of users who belong to a team registered to the device), scheduled meeting invite, online meeting., Barr  [026]-[027], [047].



Barr  [040] teaches  referencing  FIG. 1, meeting content determiner 128 may identify a group including two or more participants in a meeting…   Additional participants may be identified as invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held.  The meeting may optionally have a context (topic, a subject matter, a purpose) that meeting content determiner 128 determines by identifying keywords, such as in a title and/or body of a meeting invitation, keywords input by one or more of the participants., ;

instructing the user interface comprises instructing a display device to display a user selectable list of the plurality of suggested participants; and selecting the suggested participant comprises selecting the suggested participant based on user interactions with the user selectable list


Barr teaches automatically suggesting relevant content for a group of "identified people" using the device based on signals from a team roster (a predetermined list of users who belong to a team registered to the device), scheduled meeting invite, online meeting., Barr  [026]-[027], [047].

	Although highly suggested, Barr does not explicitly teach:
“… to display a user selectable list … the user selectable list…”


San Filippo teaches:
“… to display a user selectable list … the user selectable list…”




Barr teaches a shared computing device correlates interactions between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. San Filippo teaches scheduling meetings with extensive use of calendars, emails and other apps for planning, scheduling. It would have been obvious before the effective filing date to combine   identification of comprising of invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held , as taught by Barr, with   making selection using homeslices, as taught by San Filippo, to make predictions about the user’s upcoming activities and needs, San Filippo [055].



Regarding Claim 5, (Currently Amended)

The computer implemented method of claim 1, wherein accessing a context data source comprises:   accessing a context data source that identifies context data indicative of correlations between the user and other users based on at least one of: membership in a group of users;  and an organization structure of an organization to which the user belongs;  and obtaining the  context parameter based on the correlations 
[Similar to claim 4];  Barr [026]-[027], [039] -[041],[047], [Figure 1],[Figure 2], [Figure 3].



Regarding Claim 10, (Currently Amended)

The computer implemented method of claim 1 wherein the event user input data is indicative of a subject matter of the electronic calendar event and wherein accessing a context data source comprises: accessing a context data source that identifies context data indicative of correlations between the user and other users based on the subject matter of the meeting indicated by the event user input data; and obtaining the correlations between the user and other users based on the subject matter of the meeting indicated by the event user input data.  

Barr [040] teaches correlation by subject matter. Barr [0039]-[041], [Figure 1], [Figure 2].



Regarding Claim 12, (Original)

The computer implemented method of claim 1 wherein accessing a context source comprises: accessing a context data source that provides context data indicative of a correlation between the user and other users based on documents associated with the user; and  obtaining the correlation between the user and other users based on the documents associated with the user.  

Barr teaches identifying and presenting content relevant to the meeting to the users. In an embodiment, a shared computing device correlates interactions between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting; Barr  [024]-[025].;

Barr teaches content viewer 310 is configured to display the indications of the identified content to one or more participants of the group. For example, content viewer 310 outputs identified content information 110 (e.g., links to content, icon representations of content, snippets, etc.,) to meeting managing application GUI 108., Barr [046]; Barr teaches content 120 and 126 may each include any type of content (e.g., posts on social media, emails, chat, word processor and text files)., Barr [033].





Regarding Claim 13, (Currently Amended)

A computing system, comprising: one or more processors; and memory storing instructions which, when executed by the one or more processors, cause the computing system to: receive meeting user input data, input by a user, indicative of a first parameter of a meeting; access a context data source to obtain a context parameter based on the first parameter; identifying at least one  suggested participant based on the first parameter and the context parameter; generate a representation of a user interface that provides that at least one  suggested participant and includes an actuatable participant selection user input mechanism; based on an indication of user actuation of the participant selection user input mechanism, select one or more suggested participants, in the at least one selected participant; and add the selected one or more participants to an electronic meeting record corresponding to the meeting.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 13 is directed “A computing system, comprising: one or more processors; memory storing instructions which, when executed by the one or more processors, cause the one or more processors to perform steps of”, “a context data source”, “a user interface”, Barr discloses a computing system as claimed [027] –[035], [Figure 1],[0045] –[0046],[Figure 3]. . 


Regarding Claim 14, (Currently Amended)

The computing system of claim 13 wherein the instructions further cause the computing system to use a machine learning suggestion service, trained with training data, to identify the at least one suggested participant; and train the machine learning suggestion service based on the selection of the suggested participant.  


[Similar to claim 1],  and Barr [0039]-[041], [Figure 1], [Figure 2] and Barr [050] teaches  indication of accesses by one or more users, Barr [050]-[052], [Figure 3].



Regarding Claim 15,  (Currently Amended)

The computing system of claim 13 wherein the meeting user input data is indicative of a subject matter of the meeting and wherein the instructions further cause the computing system: access a context data source that identifies context data indicative of correlations between the user and other users based on the subject matter of the meeting indicated by the meeting user input data; and obtain the correlations between the user and other users based on the subject matter of the meeting indicated by the meeting user input data.  

[Similar to claim 10]



	Regarding Claim 17, (Currently Amended)

The computing system of claim 13 wherein the instructions further cause the computing system to access a context data source that provides context data indicative of a correlation between the user and other users based on documents associated with the user; and obtain the correlation between the user and other users based on the documents associated with the user.  

[Similar to claim 12]




Claims 6, 7, 8, 9, 11,  16 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Barr (US 2019/0,097,824 A1) and of  San Filippo (US 2014/0,278,086 A1) and in further view of  Guo (US 10,264,081 B2).

. Regarding Claim 6, (Currently Amended)

The computer implemented method of claim 1 wherein accessing a context data source comprises: accessing a context data source that identifies context data indicative of correlations between the user and other users based on communication actions of the user;  and obtaining the correlations between the user and other users based on communication actions of the user.  

[similar to claim 4] and 

Barr [051] teaches based on the received content access information the correlation is based on the number of accesses (communication actions) of a particular content item by a user. For example the greater the number of accesses (and/or the greater the length of time spent accessing by the user), the greater the strength of relationship between the user and content items, graph 318 is generated. The strength of a relationship between a group of users, such as a group of meeting participants can be determined from graph 318., Barr [050] –[052].

Barr teaches content 120 and 126 may each include any type of content (e.g., posts on social media, emails, chat, word processor and text files)., Barr [033].


	Guo further teaches:
“… communication actions …”

Guo explicitly teaches the user may be prompted to accept or reject ( or provide a response). The user acceptance or rejection can then be used to label the relevance of the hashtag candidate., Guo [column 8 lines 1-10].






Regarding Claim 7, (Original)

The computer implemented method of claim 6 wherein accessing a context data source comprises: accessing a context data source that identifies context data indicative of correlations between the user and other users based on recipients the user identifies in communication messages; and obtaining the correlations between the user and other users based on recipients the user identifies in communication messages.  

[similar to claim 6] and Barr teaches content 120 and 126 may each include any type of content (e.g., posts on social media, emails, chat, word processor and text files)., Barr [033].




Regarding Claim 8,  (Original)

The computer implemented method of claim 6 wherein accessing a context data source comprises: accessing a context data source that identifies context data indicative of correlations between the user and other users based on authors of communication messages that the user receives and interacts with; and obtaining the correlations between the user and other users based on authors of communication messages that the user receives and interacts with.  


Barr [034] teaches meeting content determiner 128 is configured to determine meeting content for a meeting between participants (group)., Barr [034],  [Figure 1], [Figure 3], [Figure 6]; 

Barr  [040] teaches  referencing  FIG. 1, meeting content determiner 128 may identify a group including two or more participants in a meeting…   Additional participants may be identified as invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held.  The meeting may optionally have a context (topic, a subject matter, a purpose) that meeting content determiner 128 determines by identifying keywords, such as in a title and/or body of a meeting invitation, keywords input by one or more of the participants.;  Barr [041] discloses meeting content determiner 128 may search accessible folders (e.g., folders owned by the one or more participants) in storage 122 (context data source) of shared computing device 102 for content containing one or more of the keywords, Barr  [028]-[041], [Figure 1], [Figure 2].

Barr [037] teaches the content may be accessible if one or more meeting participants have permission to access (e.g.,  to open, view or modify) the content (e.g., e-mails, documents, chats)., Barr [033],[037]; Barr [064] teaches updated content and keywords., Barr [037], [064].

(Barr teaches modifying content (documents, e-mails, etc.).  Modification of content is authoring.)
	


Regarding Claim 9, (Original)

The computer implemented method of claim 6 wherein accessing a context data source comprises: - accessing a context data source that identifies context data indicative of correlations between the user and other users based on substantive content of communication messages sent and received by the user;  and obtaining the correlations between the user and other users based on substantive content of communication messages sent and received by the user.  


Barr [034] teaches meeting managing application 104 includes meeting content determiner 128,  meeting content determiner 128 is configured to determine meeting content for a meeting between participants (group)., Barr [034],  [Figure 1], [Figure 3], [Figure 6]; 

Barr  [040] teaches  referencing  FIG. 1, meeting content determiner 128 may identify a group including two or more participants in a meeting…   Additional participants may be identified as invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held.  The meeting may optionally have a context (topic, a subject matter, a purpose) that meeting content determiner 128 determines by identifying keywords, such as in a title and/or body of a meeting invitation, keywords input by one or more of the participants.,  Barr [0039]-[041], [Figure 1], [Figure 2].

Barr [050] teaches edges may be generated to connect the nodes of the first set to nodes of the second set, with each node being generated to have a weight value indicative of a strength of relationship (i.e., an affiliation) between the content items and user. Barr [050] and Barr [037] teaches searching for content related to a context of the meeting, such as content that is indicated by one or more 

(Barr teaches a weight value indicative of a strength of relationships between content and keywords.  The association of keywords and strength of relationships are measures of importance of the content, and thus, the measure of the importance of content are measures of substantive matter/content.) 



Regarding Claim 11, (Currently Amended)
 
The computer implemented method of claim 1, wherein accessing a context source comprises: providing the first set of parameter to …;   obtaining a …, indicative  … of the first parameter, …. ; 

[similar to claim 1], Barr [027], [Figure 1]


accessing a context data source that provides context data indicative of a correlation between the user and other users based …; and obtaining the correlation between the user and other users based on the ….  

[similar to claim 4], Barr [040], [Figure 1]


Although highly suggested, Barr does not explicitly teach:
“… a semantic understanding system;   obtaining a semantic representation, indicative of a semantic understanding … the semantic understanding system;  …. the semantic representation …”

Guo teaches:

“… a semantic understanding system;   obtaining a semantic representation, indicative of a semantic understanding … the semantic understanding system;  …. the semantic representation …”

Guo [column 1 lines 55-65]]  teaches top candidates profiles are ranked applying deep semantic similarity models , [column 1 lines 55-65],[column 5 lines 55-67]. 


Barr teaches  a shared computing device correlates interactions between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting . Guo teaches determining the most relevant people to receive a message or join a conversation. It would have been obvious before the effective filing date to combine   identification of  comprising of invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held , as taught by Barr with applying deep semantic similarity models (DSSM) and other algorithms, as taught by Gou, to improve the quality and relevance of people recommendations, Guo [column 1 lines 34-35].


Regarding Claim 16,  (Currently Amended)

The computing system of claim 13 wherein the instructions further cause the computing system provide the first parameter to a semantic understanding system; obtain a semantic representation, indicative of a semantic understanding of the first parameter, from the semantic understanding system; access a context data source that provides context data indicative of a correlation between the user and other users based on the semantic representation; and obtain the correlation between the user and other users based on the semantic representation.  

[Similar to claim 11]



Regarding Claim 20, (Original)

The computing system of claim 18 wherein the context parameter generator is configured to access a context data source that provides context data indicative of a correlation between the user and other users based on documents associated with the user 

[similar to claim 12],  Barr [024] –[025], [051] –[052]


and to obtain the correlation between the user and other users based on the documents associated with the user

[similar to claim 4],  Barr [050] –[052], [033]; Guo [column 8  lines 1-10], Guo [column 1 lines 34-35]


 and wherein the context parameter generator is further configured to access a context data source that identifies context data indicative of correlations between the user and other users based on communication actions of the user and to obtain the correlations between the user and other users based on communication actions of the user.

[similar to claim 6], Barr [020] –[027], [039], [041] –[047]; San Filippo [0121] –[0122]
	
Barr teaches a shared computing device correlates interactions between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. San Filippo teaches scheduling meetings with extensive use of calendars, emails and other apps for planning, scheduling. It would have been obvious before the effective filing date to combine   identification of comprising of invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held , as taught by Barr, with   matching calendar event creation and meeting values and suggest holding meetings based on history from prior events (e.g. lunch with Sandy) (correlation based on actions), as taught by San Filippo, to make predictions about the user’s .



Conclusion

The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure:  Gomzin ( Recipient suggestion for electronic messages using local social network data, 2014)  discloses target users contains a list of her friends. Other users contain list of mutual friend with target user. These connections between users form target user’s ego-network.  The ego-network is used for finding communities of target’s friends, via an algorithm. The algorithm provides high quality overlapping communities of users. For each discovered community a community interaction is created. Community member are included into this interaction.  Berry (PTIME: Personalized Assistance for Calendaring, 2011) teaches learn whole schedules and displays a subset of users and updates preference model (steps 1-4).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624